Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: EP-2567779-A1, hereinafter EP’779, was found to be the closest prior art.  EP’779 discloses a suction-extraction attachment 45 for an insert tool 10 comprising: a housing having a front opening 52 that is designed configured to receive the insert tool 10; a bearing unit 48 configured to mount the suction extraction attachment 45 on the insert tool 10; a suction-extraction opening (See Figure 2) configured to couple the suction-extraction attachment 45 to a suction-extraction device 30, herein the front opening 52 and the suction-extraction opening defining a transport channel, wherein the suction-extraction attachment 45 is mounted on the insert tool 10 in an axially movable and rotatable manner by the bearing unit 48 such that a position of the suction extraction attachment relative to the insert tool alters as a drill hole depth increases (See Figure 1).  EP’779 does not disclose wherein the bearing unit has at least one movable bearing element that is configured to mount the suction-extraction attachment on the insert tool without play with respect to the insert tool, and wherein the suction-extraction attachment has an actuating element by which a position of the movable bearing element is configured to be set.

Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of EP’799, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722